                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   GERARDO HERNANDEZ,
For the Northern District of California




                                          11                  Plaintiff,                                       No. C 18-07505 WHA
    United States District Court




                                          12     v.
                                                                                                               ORDER RE MOTION FOR
                                          13   SABERI OIL, INC., dba JEFFERSON GAS &                           LEAVE TO FILE FIRST
                                               SHOP, and THOMAS I. SABERI aka                                  AMENDED COMPLAINT AND
                                          14   THOMAS ISSA SABERI,                                             VACATING HEARING
                                          15                  Defendants.
                                                                                                /
                                          16
                                          17          In this ADA action, plaintiff seeks leave to file a first amended complaint. Defendants
                                          18   oppose. For the foregoing reasons, plaintiff’s motion is GRANTED.
                                          19          Plaintiff Gerardo Hernandez initiated this action in December 2018 against defendants
                                          20   Saberi Oil and Thomas Saberi. Plaintiff has alleged among other claims violations of Title III of
                                          21   the ADA by Jefferson Gas & Shop in Redwood City which is owned, operated, and/or leased by
                                          22   defendants. In March 2019, the parties conducted a joint site inspection of the gas station
                                          23   pursuant to General Order 56. Plaintiff filed the instant motion on July 19. This order follows
                                          24   full briefing. Pursuant to our local civil rule 7-1(b), this order finds plaintiff’s motion suitable
                                          25   for submission without oral argument and hereby VACATES the September 12 hearing.
                                          26          Plaintiff seeks leave to file a first amended complaint adding allegations regarding access
                                          27   barriers identified at the joint site inspection. FRCP 15(a)(2) permits a party to amend its
                                          28   pleading with the court’s leave, stating that “[t]he court should freely give leave when justice so
                                               requires.” In the FRCP 15 context, our court of appeals has instructed that “[f]ive factors are
                                           1   frequently used to assess the propriety of a motion for leave to amend: (1) bad faith, (2) undue
                                           2   delay, (3) prejudice to the opposing party, (4) futility of amendment[,] and (5) whether plaintiff
                                           3   has previously amended his complaint.” Allen v. City of Beverly Hills, 911 F.2d 367, 373 (9th
                                           4   Cir. 1990). These factors weigh in favor of granting leave.
                                           5          First, defendants argue granting leave would be futile because plaintiff does not have
                                           6   standing to add the new barriers alleged in his proposed first amended complaint. This motion
                                           7   seeks only to add barriers at the same gas station already the subject of the lawsuit. It does not
                                           8   seek to add additional parking lots or businesses. These additional barriers came to light during
                                           9   the site inspection under General Order 56. Contrary to defendants’ arguments, plaintiff does
                                          10   have standing to add these barriers at the gas station because plaintiff testified he had visited the
For the Northern District of California




                                          11   same gas station many times. He was also able to see the doorway to the restroom and that it
    United States District Court




                                          12   was inaccessible. But even if plaintiff had not seen the doorway to the restroom, he would have
                                          13   standing because of the frequency in which he had visited the gas station, and in due course can
                                          14   be expected to need to use the restroom. This is not a case, at least according to plaintiff’s
                                          15   deposition testimony, where the ADA plaintiff merely drives by a previously unknown store and
                                          16   adds it to the list of ADA target defendants.
                                          17          Second, defendants argue that they will be prejudiced if leave to amend is granted by
                                          18   merely contending further discovery would be required and plaintiff’s deposition has already
                                          19   been taken. Accordingly, plaintiff may be deposed for three more hours. For the reasons stated
                                          20   above, plaintiff’s motion for leave to amend the complaint is GRANTED. The hearing scheduled
                                          21   for September 12 is VACATED. Plaintiff shall file the first amended complaint attached to her
                                          22   motion as a separate docket entry by AUGUST 23        AT NOON.

                                          23
                                          24          IT IS SO ORDERED.
                                          25
                                          26   Dated: August 16, 2019.
                                          27                                                         WILLIAM ALSUP
                                          28                                                         UNITED STATES DISTRICT JUDGE

                                                                                                 2
